DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7, 9 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US PAP 2016/0176372).
As per claims 1, 12, 13, Kim teaches an agent device comprising: 
an agent functional controller configured to provide a service including causing  an output device to output a response of voice in response to an utterance of an occupant of a vehicle (“the controller is further configured to output audio information or video information prompting the passenger to input a key input or a voice command input indicating a selection of one of the plurality of windows to be opened or closed”; paragraph 15); and 
a controller configured to permit an operation of a power window of the vehicle when a speed of the vehicle is less than a first threshold value and limit the operation of the power window of the vehicle when the speed of the vehicle is equal to or greater than 10 the first threshold value when the agent functional controller is activated (“the controller is further configured to, based on determining that an operating speed of the vehicle is less than a threshold speed, control at least one of the plurality of windows to be opened or closed based on determining an eyeline of a driver of the vehicle…when the vehicle speed is more than the preset level, the controller 110 of the vehicle control apparatus 100 according to some implementations may restrict a function to control a device inside the vehicle or a specific window,”; paragraphs 21, 195).

As per claim 2, Kim further discloses that when the speed of the vehicle is less than the first threshold value and the occupant instructs the operation of the power window, the controller is configured to operate the power window according to the  instruction(“the controller is further configured to, based on determining that an operating speed of the vehicle is less than a threshold speed, control at least one of the plurality of windows to be opened or closed based on determining an eyeline of a driver of the vehicle”; paragraph 21).

As per claim 3, Kim further discloses that when the speed of the vehicle is equal to or greater than the first threshold value and the occupant instructs the operation of the power window, the controller is configured to not operate the power window according to the instruction (“the controller is further configured to, based on determining that an operating speed of the vehicle is less than a threshold speed, control at least one of the plurality of windows to be opened or closed based on determining an eyeline of a driver of the vehicle…when the vehicle speed is more than the preset level, the controller 110 of the vehicle control apparatus 100 according to some implementations may restrict a function to control a device inside the vehicle or a specific window,”; paragraphs 21, 195).

As per claim 4, Kim further discloses that the instruction for operation of the power window is an instruction for causing a window of the power window to be opened or an instruction for causing the window to be close to a fully open state (“determine a particular window to be opened or closed based on a key input or a voice command input applied from the passenger.”; Abstract, paragraph 14). 

As per claim 5, Kim further discloses that the instruction for the operation of the power window is an instruction according to an utterance or an instruction according to an operation of an operating switch (“determine a particular window to be opened or closed based on a key input or a voice command input applied from the passenger.”; Abstract, paragraph 14).

As per claim 7, Kim further discloses that when the occupant makes an
utterance including an instruction for causing a window of the power window to be closed or an instruction for causing the window to be close to a fully closed state in a state in which the window of the power window is open and the speed of the vehicle is equal to or greater than the first threshold value, the controller is configured to operate the power window according to the instruction without limiting the operation of the
power window (“the controller is further configured to, based on determining that an operating speed of the vehicle is less than a threshold speed, control at least one of the plurality of windows to be opened or closed based on determining an eyeline of a driver of the vehicle…The controller 110 of the vehicle control apparatus 100 according to some implementations may limit the control authority with respect to a window, based on a vehicle speed.”; paragraphs 21, 195).

	As per claim 9, Kim further discloses that a provider configured to provide information for inducing the occupant to close a window of the power window or cause the window to be close to a closed state when the occupant makes an utterance in a state in which the window of the power window is open and the speed of the vehicle is equal to or greater than a second threshold value (“the controller is further configured to, based on determining that an operating speed of the vehicle is less than a threshold speed, control at least one of the plurality of windows to be opened or closed based on determining an eyeline of a driver of the vehicle…The controller 110 of the vehicle control apparatus 100 according to some implementations may limit the control authority with respect to a window, based on a vehicle speed.”; paragraphs 21, 195).

	As per claim 10, Kim further discloses that a vehicle speed less than the first threshold value is zero or a vehicle speed at which the vehicle travels slowly (“the controller is further configured to, based on determining that an operating speed of the vehicle is less than a threshold speed, control at least one of the plurality of windows to be opened or closed based on determining an eyeline of a driver of the vehicle”; paragraph 21).

	As per claim 11, Kim further discloses that the controller is configured to not limit the operation of the power window of the vehicle in a state in which the specific functional agent controller is not activated and an agent functional controller different from the specific agent functional controller is activated (paragraphs 5 – 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PAP 2016/0176372) in view of Lee et al. (US PAP 2010/0088093).
As per claim 6, Kim further discloses that when the speed of the vehicle is equal to or greater than the first threshold value and the occupant makes an utterance including an instruction for causing the power window to be opened or an instruction for causing the power window to be close to the fully open state, the controller is configured to operate the power window according to the instruction such that a recognition level at
which a voice recognizer which is configured to recognize details of utterances of the occupant of the vehicle (“the controller is further configured to, based on determining that an operating speed of the vehicle is less than a threshold speed, control at least one of the plurality of windows to be opened or closed based on determining an eyeline of a driver of the vehicle…The controller 110 may control at least one of the windows of the vehicle to be open or closed, or may control various information related to the vehicle to be displayed, based on the recognized eyeline directions and voice signals of the passengers”; paragraphs 21, 72, 78).
However, Kim does not specifically teach recognizing the utterance does not become less than a predetermined value.
Lee et al. disclose the invention is also directed to the utilization of external data source for confidence level improvement in the speech recognition. That is, in order to improve the confidence level of the vehicle that senses the environment, external data such as weather, traffic, etc. could be used (paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a confidence level recognition as taught by Lee et al. in Kim, because that would help improve the accuracy of speech recognition (paragraph 10).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8, the prior art made of record does not teach or suggest when the recognition level at which a voice recognizer which is configured to recognize details of utterances of the occupant of the vehicle recognizes the utterance is less than the predetermined value in a state in which a window of the power window is open and the speed of the vehicle is equal to or greater than the first threshold value, the controller is configured to control the power window such that it is closed such that the recognition level becomes equal to or greater than the predetermined value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Doering teaches driver input analysis and feedback system.  Lee et al. teach apparatus for improving sound of vehicle.  Kline et al. teach vehicle-associated control system to safeguard an occupant to depart the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658